     CASE 0:19-cv-02564-SRN-ECW Document 9 Filed 11/05/19 Page 1 of 12



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Heather Emig,
                                                       Case No. 19-cv-2564 (SRN/ECW)
                      Plaintiff,

v.                                                  PRETRIAL SCHEDULING ORDER

Capital One Bank (USA), N.A.,

                      Defendant.


       Pursuant to Rule 16 of the Federal Rules of Civil Procedure and the Local Rules of

this Court, and in order to secure the just, speedy and inexpensive determination of this

action, the following schedule will govern these proceedings unless modified pursuant to

Local Rule 16.3 or sua sponte by the Court.

       This Pretrial Scheduling Order has been prepared with the input of counsel for the

parties and the parties are required to diligently work to meet the deadlines. This

includes, but is not limited to, promptly bringing disputes to the Court through its

procedures for resolving non-dispositive motions where the parties have not been able to

resolve those disputes through a diligent, good faith meet and confer process. In other

words, simply because this schedule establishes a deadline for filing a particular non-

dispositive motion does not mean that a motion brought by that deadline will

automatically be considered to have been timely filed if the relief sought by the motion is

likely to impact the parties’ ability to meet the other deadlines in this Order and if it

appears that with the exercise of diligence, the motion could have been brought sooner.
     CASE 0:19-cv-02564-SRN-ECW Document 9 Filed 11/05/19 Page 2 of 12



       The parties are expected to work cooperatively throughout this litigation to narrow

the issues in dispute, to use reasonable, good faith and proportional efforts to preserve,

request, identify and produce relevant information and resolve discovery disputes, and to

keep the Court timely informed of developments in the case that could significantly affect

the case management schedule. 1

EMAIL STATUS UPDATE

       On April 1, 2020, each party shall send a confidential letter to

Magistrate_Wright_Chambers@mnd.uscourts.gov updating the Court as to the status of

settlement discussions. The letter shall include the history of demands and counters

(including the amounts), the party’s position as to when a settlement conference should

take place and what discovery (if any) is still needed for a productive settlement

conference, and any other information the party believes would be useful to the Court

when setting a date for the settlement conference.

PRESERVATION OF DOCUMENTS AND ELECTRONIC DISCOVERY

       The parties have discussed the scope of discovery, including relevance and

proportionality and any issues about preserving discoverable information. The parties do

not foresee that electronic discovery will be a significant issue in this case and have

represented they will work together to resolve any disputes.




1
       Parties who agree by stipulation to seek a modification of this Scheduling Order
may submit the stipulation with the proposed order to the Court without a motion and do
not need to file a formal motion; however, the stipulation must meet the requirements of
Local Rule 16.3.

                                              2
     CASE 0:19-cv-02564-SRN-ECW Document 9 Filed 11/05/19 Page 3 of 12



DEADLINES FOR INITIAL DISCLOSURES AND FACT DISCOVERY

       1.     The parties must make their initial disclosures under Fed. R. Civ. P.
              26(a)(1) on or before December 1, 2019.

       2.     The parties must commence fact discovery procedures in time to be
              completed on or before June 1, 2020.

ADDITIONAL DISCOVERY LIMITATIONS

   The following discovery limitations apply:

       1.     No more than a total of 25 interrogatories, counted in accordance
              with Rule 33(a), shall be served by either side.

       2.     No more than 25 document requests shall be served by each side.
              Objections to document requests must meet the requirements of
              amended Rule 34(b)(2)(B). If the responding party is producing
              copies of documents or copies of electronically stored information
              and the copies are not produced with the responses, another
              reasonable time must be specified in the response. If the requesting
              party disagrees that this is reasonable, the parties must meet and
              confer to agree on the timetable for production.

       3.     No more than 25 requests for admissions shall be served by each
              side.

       4.     No more than 3 factual depositions, excluding expert witness
              depositions, shall be taken by each side.

DEADLINES FOR EXPERT DISCOVERY

       Disclosure of the identity of expert witnesses under Rule 26(a)(2)(A) and

the full disclosures required by Rule 26(a)(2)(B), and production of the written

report prepared and signed by the expert witness, must be made as follows:

       1.     Plaintiff anticipates calling up to 2 experts. Defendant anticipates calling
              up to 2 experts. Each side may take one deposition per expert.

       2.     Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A) and
              the full disclosures required by Rule 26(a)(2)(B) (accompanied by the
              written report prepared and signed by the expert witness) and the full
              disclosures required by Rule 26(a)(2)(C), shall be made as follows:

                                             3
     CASE 0:19-cv-02564-SRN-ECW Document 9 Filed 11/05/19 Page 4 of 12




              a)      Identities by Plaintiff and Defendant on or before July 1, 2020.

                      Disclosures by Plaintiff and Defendant on or before July 15, 2020.

              c)      Rebuttal identities and disclosures on or before August 15, 2020.

       2.     Expert discovery, including depositions, shall be completed by October 1,
              2020.

PRIVILEGE LOG

       Unless otherwise ordered, the parties are not obligated to identify on their

privilege logs any documents, communications, or other materials that came into

existence on or after the date that Plaintiff’s first complaint was filed in this action.

NON-DISPOSITIVE MOTION DEADLINES

       1.     Except as otherwise specifically set forth this section, all motions that seek
              to amend the pleadings or to add parties must be filed and served on or
              before February 1, 2020.

       2.     All motions that seek to amend the pleadings to include punitive damages,
              if applicable, must be filed and served on or before February 1, 2020.

       3.     Except as otherwise specifically set forth this section, all non-dispositive
              motions and supporting documents, including those that relate to fact
              discovery, shall be filed and served on or before June 15, 2020.

       4.     All non-dispositive motions and supporting documents that relate to expert
              discovery shall be filed and served on or before October 15, 2020.

DISCOVERY DISPUTES

       Before moving for an order relating to discovery, the movant must request an

informal conference with the Court. The purpose of this call is to explore narrowing the

discovery dispute, confirm that informal dispute resolution is considered, and to discuss

the most efficient way to brief disputed issues. Accordingly, before moving for an order


                                               4
     CASE 0:19-cv-02564-SRN-ECW Document 9 Filed 11/05/19 Page 5 of 12



relating to discovery, the movant must request an informal conference with the Court by

submitting a SHORT JOINT EMAIL to chambers at

Magistrate_Wright_Chambers@mnd.uscourts.gov stating:

              a)     the discovery dispute;

              b)     whether all parties agree to informal dispute resolution; and

              c)     any other information that would be helpful to the parties and
                     the Court in resolving the dispute in a just, speedy, and
                     inexpensive way. No attachments are permitted. The Court
                     will then schedule a conference call.

       The informal conference is required to ensure that the dispute is presented and

resolved consistent with Fed. R. Civ. P. 1. It does not mean that the parties all concede to

informal dispute resolution.

NON-DISPOSITIVE MOTIONS

       If a non-dispositive motion is filed, it must comply with the Electronic Case Filing

Procedures for the District of Minnesota, Local Rules 7.1, and for discovery motions,

also be in the form prescribed by Local Rule 37.1.

       The “Meet and Confer” requirement must include attempts to meet and confer

through personal contact, rather than solely through correspondence.

       All non-dispositive motions must be scheduled for hearing by calling Theresa

Anderson, Courtroom Deputy/Judicial Assistant to Magistrate Judge Wright, at 651-848-

1890, prior to filing. Even if the parties agree that a motion can be submitted on the

papers without oral argument, Ms. Anderson must be contacted to set the date for




                                              5
     CASE 0:19-cv-02564-SRN-ECW Document 9 Filed 11/05/19 Page 6 of 12



submission of the matter to the Court. The matter will be deemed submitted upon receipt

of the last filing. The Court will determine whether to hold a hearing.

       Ideally, if the parties are not able to resolve their dispute following their meet and

confer and motion practice is necessary, the parties would jointly contact the Court to

obtain a hearing date that works for both sides.

       Once the moving party has secured a hearing date, it must promptly serve and file

the notice of hearing informing all parties of the nature of the motion and the date, time

and location of the hearing. The moving party may serve and file the motion and

remaining motion papers in accordance with the dates prescribed by Local Rule 7.1,

unless a different briefing schedule is set. A party may not call chambers and secure a

hearing date or “hold” a hearing date without that party promptly serving and filing a

notice of hearing.

       Counsel may not notice additional motions for hearing on an already existing

hearing date without first contacting the Court for permission.

       Local Rule 37.1 governs the form of discovery motions. Counsel must adhere to

the Rule; however, they should prepare their documents to offer a clear presentation of

the discovery dispute in an efficient and effective way. The status of each dispute should

be clear to the Court without having to cross-reference multiple exhibits. Your

arguments should be precise. To the extent a burden is asserted, support for this position

must be included. One suggested approach is set forth below.

Insert the actual discovery request




                                              6
     CASE 0:19-cv-02564-SRN-ECW Document 9 Filed 11/05/19 Page 7 of 12



Insert the actual response and objections

Insert position after meet and confer to make clear any compromise positions offered by
either side

Legal argument

Specific relief sought


       The Court will give the parties permission to exceed the word limits for their

memorandum if the additional words will help avoid the need to cross-reference multiple

exhibits in order to understand the:

          • requests at issue;

          • responses and basis for objections;

          • parties’ positions after their meet and confer sessions;

          • legal arguments; and

          • specific relief sought.

       If a party seeks to exceed the limits, they must obtain permission by filing and

serving a letter pursuant to Local Rule 7.1(f)(1)(D). The letter should reference this

Scheduling Order.

INFORMAL DISPUTE RESOLUTION

       Prior to initiating any non-dispositive motion, parties should consider whether the

matter can be informally resolved without a formal non-dispositive motion. If an

informal dispute resolution (“IDR”) process is used, the matter is not briefed and

declarations and sworn affidavits are not filed. Therefore, all parties must agree to

participate informally before the Court will consider IDR. If there is no agreement to

                                             7
     CASE 0:19-cv-02564-SRN-ECW Document 9 Filed 11/05/19 Page 8 of 12



resolve a dispute though IDR, then the dispute must be presented to the Court through

formal motion practice.

       If the parties agree to pursue the IDR process, the parties must jointly contact

chambers to schedule a telephone conference. The parties will then be allowed to each

file on CM/ECF a short letter setting forth the issue(s) to be resolved. If not otherwise

specified by the Court, the letter submissions shall be no more than three (3) pages in

length and should be served and filed at least two (2) business days before the telephone

hearing.

       If the parties wish to proceed with IDR in a manner other than that outlined above,

they should notify chambers of their specific proposal when they jointly contact

chambers to schedule the telephone hearing.

DISPOSITIVE MOTIONS

       Counsel for the moving party shall contact Susan Del Monte, Judge Nelson’s

Courtroom Deputy, at 651-848-1970 no later than October 1, 2020 to schedule a hearing

for a dispositive motion, if any. Counsel are reminded that at least two to three months

advance notice is necessary to place a dispositive motion on the calendar. All dispositive

motions and supporting papers (motion, notice of motion, memorandum of law, affidavits

and exhibits and proposed order) shall be filed and served in compliance with the

Electronic Case Filing Procedures for the District of Minnesota and in compliance with

Local Rule 7.1; however, unless otherwise directed by the Court, the moving party’s

motion papers shall not be filed until 42 days prior to the scheduled hearing date.




                                              8
     CASE 0:19-cv-02564-SRN-ECW Document 9 Filed 11/05/19 Page 9 of 12



       When a motion, response, or reply brief is filed on ECF, two paper courtesy copies

(three-hole punched, with dividers clearly marked between exhibits) of the pleading and

all supporting documents shall be mailed or delivered to Susan Del Monte, Courtroom

Deputy, at the same time as the documents are posted on ECF.

       Notwithstanding the foregoing, no party shall file a dispositive motion before the

close of discovery without first obtaining permission from the undersigned. Permission

shall be sought by electronically filing a letter of no more than three pages briefly setting

forth the basis for the motion, whether discovery relating to the issue or issues to be

addressed by the motion is complete, and why judicial efficiency would be served by

allowing the motion to proceed at this time. The other party or parties may file brief

letters in response to the request. Denial of a request for permission to file an early

dispositive motion shall not be taken as an indication of the Court’s view about the merits

of the proposed motion.

PROTECTIVE ORDER

       The parties do not currently intend to seek a protective order. If one or both

parties later determine that a protective order is necessary, the parties shall jointly submit

a proposed Protective Order, identifying any terms on which the parties disagree. The

Court has recently revised its suggested protective order form and the parties are

encouraged to consult that form in preparing a proposed protective order for entry by the

Court (http://www.mnd.uscourts.gov/local_rules/forms/Stipulation-for-Protective-

Order-Form.pdf or http://www.mnd.uscourts.gov/local_rules/forms/Stipulation-for-

Protective-Order-Form.docx). No protective order may include language purporting to


                                              9
    CASE 0:19-cv-02564-SRN-ECW Document 9 Filed 11/05/19 Page 10 of 12



obligate the Court or the office of the Clerk of Court to destroy or return confidential

documents to the parties after the conclusion of the case. If the parties use the Court’s

suggested protective order form, the parties should consider whether they want to permit

the retention of documents in addition to those submitted to the Court (for example,

correspondence that quotes or describes a confidential document) and draft their

proposed protective order to reflect that decision. The parties are also reminded that their

Stipulation for Protective Order must be filed on CM/ECF and a Word version of the

document must be e-mailed to the chambers e-mail box at

Magistrate_Wright_Chambers@mnd.uscourts.gov.

       The absence of a protective order entered by the Court will not be a basis for

withholding discovery or disclosures. If any document or information responsive to

discovery served in this case is deemed confidential by the producing party and a

protective order has not yet been entered, the document shall be marked “Confidential” or

with some other Confidential designation (such as “Confidential - Outside Attorneys

Eyes Only”) by the producing party and disclosure of the Confidential document or

information shall be limited to each party’s outside attorney(s) of record and the

employees of such outside attorney(s). After the Court enters a protective order, such

documents and information shall be treated in accordance with the protective order.

PRIVILEGE/PROTECTION

       The parties agree to follow the procedure set forth in Fed. R. Civ. P. 26(b)(5)(B)

regarding information produced in discovery that is subject to a claim of privilege or

protection as trial-preparation material. Pursuant to Fed. R. Evid. 502, the inadvertent


                                             10
    CASE 0:19-cv-02564-SRN-ECW Document 9 Filed 11/05/19 Page 11 of 12



production of any documents in this proceeding shall not constitute a waiver of any

privilege or protection applicable to those documents in any this or any other federal or

state proceeding.

HANDLING OF SEALED DOCUMENTS FILED IN CONNECTION WITH ALL
MOTIONS

       Counsel must be familiar with Local Rule 5.6 on filing documents under seal in

civil cases, effective February 27, 2017, and any amendments to that Local Rule. If a

joint motion regarding continued sealing is filed pursuant to LR 5.6, it must comply with

the Local Rule. For example:

       (A)    Joint Motion’s Contents. The joint motion must list by docket

       number each document filed under temporary seal in connection with the

       underlying motion and, for each such document:

              (i)     briefly describe the document;

              (ii)    explain why the parties agree that the document or information in the

                      document should remain sealed or be unsealed or, if the parties

                      disagree, briefly explain each party’s position; and

              (iii)   identify any nonparty who has designated the document or

                      information in the document as confidential or proprietary.

       (B)    Party to File Joint Motion. Unless the parties agree or the magistrate judge

       orders otherwise, the party who filed the first document under temporary seal in

       connection with the underlying motion must file the joint motion.




                                             11
     CASE 0:19-cv-02564-SRN-ECW Document 9 Filed 11/05/19 Page 12 of 12



       The Advisory Comments to the Local Rule provide that the “joint motion must be

filed using the Joint Motion Regarding Continued Sealing Form, which is available on

the court’s website.” The current form includes a list of example explanations in a

footnote. The designation of material as confidential or protected by any party pursuant

to a protective order during the course of discovery as the sole basis for filing the material

under seal is not a sufficient explanation to justify continued sealing.

See http://www.mnd.uscourts.gov/FORMS/Clerks_Office/Joint-Motion-Form.pdf

SETTLEMENT CONFERENCE

       The Court may sua sponte schedule status conferences or settlement conferences

to explore options for alternative dispute resolution. In addition, the Court will in its

discretion consider joint or ex parte requests that the Court schedule a settlement

conference or otherwise assist in settlement negotiations, provided that the content of any

ex parte request shall be strictly limited to the topic of settlement and shall not comment

on any matter that may come before the Court for a ruling. Such requests shall be

submitted by email to Magistrate_Wright_Chambers@mnd.uscourts.gov. The Court will

treat ex parte requests as confidential unless otherwise advised.

TRIAL

       This case will be ready for a jury trial on or about February 1, 2021. The

anticipated length of trial is 3 days.

Date: November 5, 2019

                                     s/Elizabeth Cowan Wright
                                     ELIZABETH COWAN WRIGHT
                                     United States Magistrate Judge


                                             12
